Citation Nr: 1537640	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired skin disability, including skin cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals  (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which among other things, denied service connection for skin cancer and a back disorder. 

In September 2013 the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing has been associated with the Virtual VA record.

The Veteran has claimed service connection for skin cancer and also referred to an unspecified "skin condition" he alleged to be secondary to herbicide (Agent Orange) exposure.  The records show treatment for various skin disorders including seborrheic and actinic keratosis, compound nevus, lentigo, furuncle and burn on the left chest, and basal cell carcinoma.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly shall adjudicate the Veteran's skin claims as entitlement to service connection for an acquired skin disability, including seborrheic and actinic keratosis, compound nevus, lentigo, furuncle and burn on the left chest, and basal cell carcinoma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2014 the Board remanded this matter for further development.  Such has  been completed and this matter is returned to the Board for further consideration.  





FINDINGS OF FACT

1.  The Veteran who served in Vietnam and is presumed to have herbicide exposure, has not been diagnosed with any skin disorder that is presumptively related to exposure to Agent Orange or other herbicide agents.

2.  An acquired skin disability, including skin cancer did not have its clinical onset in service and is not otherwise related to active duty, including due to Agent Orange exposure on a direct basis; skin cancer was not exhibited within the first post service year. 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  (West 2014); C.F.R. § 3.159(b)(1) (2014). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.  

In this case, the VCAA duty to notify was satisfied by way of a letter dated in March 2010, prior to the September 2010 rating that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  The Board concludes that the duty to notify has been met and will proceed with adjudication of his appeals.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The duty to assist has also been met.  The Veteran's service treatment records and private treatment records have been obtained.  He has not reported VA treatment.  He was afforded an appropriate VA examination in 
April 2015, and a relevant opinion has been obtained from the examiner.  There is no indication that there is any relevant evidence outstanding in the claim.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the February 2013 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  A request for VAMC records in Chicago, Illinois from April 1956 to 1999 was made, with records obtained that include records dating back to January 1957.  Issuance of a May 2013 supplemental statement of case reflecting consideration of VA medical records in the electronic record dated up to February 2013.  The Board is satisfied that there was substantial compliance with its remand orders. Id., See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2013 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal. Information was also obtained to clarify the Veteran's arguments.  He stated in pertinent part about his claimed skin disorder and described receiving medical treatment by a private medical physician several years later, the records of which are in the claims folder.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If cancer becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) (West 2002).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).. Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Skin conditions enumerated as chloracne and porphyria cutanea tarda (PCT) are listed under 38 C.F.R. § 3.309(e) as diseases associated with herbicide exposure.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there is no positive association between exposure to herbicides and skin cancer.  The National Academy of Sciences concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and basal cell or squamous cell cancer.  See, e.g., Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540-32,544  (June 8, 2010).

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5.98 Stat. 2724, 2727-29  (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's military records confirm his service in the country of Vietnam during the Vietnam War Era.  Thus, exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307; 3.309(e) (2014).

The Veteran's January 1967 pre-induction examination revealed normal history and on the Report of Medical History, he  denied having or having had skin disease, boils, tumors, skin growths, cysts or cancer.  The service treatment records do not reflect the presence of chronic skin disability.  The skin was normal on July 1969 separation examination and on the Report of Medical History, the Veteran denied having or having had skin disease, boils, tumors, skin growths, cysts or cancer. 

Thereafter there is no evidence of skin problems until the early 1990's when the Veteran was treated in May 1991 by Klingler Dermatology for Seborrheic dermatitis scalp and seborrheic dermatitis rims pinna which resolved, and mild eczema of the forearm which continued at that time.  The Veteran was treated by a private dermatology provider in May 1995 for basal cell carcinoma (BCC) of the mid-rim right pinna which was surgically excised in May 1995.  The next month on follow-up he was diagnosed with multiple nevi on his back and lentigo along his hairline.  

On one year follow-up in May 1996 he was noted to have seborrheic keratosis of his hand and keratosis behind his ear along with history of the basal cell carcinoma (BCC) which had not recurred.  He continued treatment with this private dermatology provider between May 1996 and December 2005 for various skin disorders, to include follow-up of this carcinoma which did not recur, but was noted by history.  In addition to this diagnosis, these records document multiple skin disorders treated including actinic and seborrheic keratosis, compound nevus, lentigo, and multiple nevi of the back repeatedly noted beginning in the mid to late 1990's.  Additionally he was noted to have a burn on the left chest beginning in July 2000 when it was noted to be dime sized and resolving, and a furuncle of the left chest was also noted beginning in July 2000.  The record shows that aside from the burn on the left chest, these skin conditions were on various parts of the Veteran's body.  The various skin conditions have been found on the Veteran's head (including face, nose, hairline) chest, arms and back.  None of the records treating the various skin disorders contain any opinion as to their etiology.  

Private records from 2006 to 2009 addressed other medical matters with the history of having had multiple actinic keratoses having been treated with cryotherapy by her dermatologist.  

Subsequent private treatment records from 2011 to 2015 by dermatologist Dr Z.Y. document treatment between April 2011 and June 2014 document periodic treatment for multiple actinic keratoses primarily affecting various parts of the head and face, although in December 2013 they were noted on his upper extremities.  Treatment was with cryotherapy.  Again there was no opinion made about the etiology of these actinic keratoses.  

The Veteran's September 2013 hearing testimony confirmed that he did not recall having skin problems in service.  He claimed that his skin problems were due to Agent Orange exposure, although he reported that he first noted skin cancer 30 years post service and had it treated with liquid nitrogen.  He described scarring remaining on his face and nose.  He indicated that he gets recurrent pre-cancerous skin growths removed about every 6 months.  Transcript p. 8-9.  

The report of an April 2015 VA examination included review of the claims file and examination of the Veteran.  The diagnoses included basal cell carcinoma of the right ear reported by the Veteran to have been diagnosed in the 1980's or 1990's.  Also diagnosed was the actinic keratosis.  The history of basal cell carcinoma right ear treated with surgery was noted with no evidence of recurrence.  Also noted was the  history of actinic keratoses treated with cryosurgery intermittently for last 10 year at least.  He had no topical medications or Blu-light treatment of actinic keratoses and saw the dermatologist private 1-2x per year.  

Physical examination revealed  four to six red thin scaly papules on his hands.  His face had scattered red scaly papules.  No other significant findings on examination were noted and he was not noted to have any acneform diseases including chloracne, nor was PCT noted.  On his right helix- small notch 4-6mm in superior helix.  Also noted were poikilodermatous changes around the Veteran's neck, face and distal arms.  Following examination, the examiner gave an opinion as follows:  The veteran had a basal cell carcinoma remotely, i.e. more than 10 years ago without any recurrence.  The veteran has actinic keratoses which is gets treated by a private dermatologist.  The veteran spent 2 years in the service and 65 years of his life as a civilian.  Thus, most of his UV exposure occurred during his 65/67 of his life while not in the service. His amount of poikiloderma, photodamage, actinic keratoses, and history of one basal cell carcinoma is not excessive of a 67 y/o male.  These conditions occurred years after his military service are not related to military service.  The current diagnoses are not related to Agent Orange.

The Board lends the most probative weight to the April 2015 VA examination which determined that the Veteran's various skin disorders including the basal cell carcinoma, the actinic keratoses, and poikiloderma were consistent with the Veteran's age and the amount of UV exposure he received outside of his service, and not related to service including his Agent Orange exposure.  Greater weight may be placed on one medical professional's opinion over another, depending on factors depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367  (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).  In this matter the Board notes that none of the other medical evidence of record contradicts the opinion from the April 2015 VA examination.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that exposure to herbicides may result in cancer is commonly known and, therefore, the Veteran's testimony that his skin cancer is related to his in-service Agent Orange exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In sum, the evidence does not show the Veteran to have a skin disease such as chloracne or PCT presumptive to Agent Orange exposure.  The preponderance of the evidence also shows his skin disorders to not be related to service on a direct basis, including as directly related to such exposure.

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied. 



ORDER

Service connection for a skin disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


